Citation Nr: 0639872	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-08 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right leg, to include as due to exposure to 
herbicides and ionizing radiation.

2.  Entitlement to service connection for peripheral 
neuropathy of the left leg, to include as due to exposure to 
herbicides and ionizing radiation.

3.  Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction of this case was later transferred 
to the Denver, Colorado, RO.



FINDINGS OF FACT

1.  The veteran was not exposed to herbicides in service.

2.  The veteran was not exposed to radiation in service.

3.  The veteran did not incur peripheral neuropathy in 
service, and there is no evidence of a relationship between 
service and peripheral neuropathy.

4.  The veteran's countable annual income for VA purposes is 
in excess of the established income limit.



CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the right 
leg is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for peripheral neuropathy of the left 
leg is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  The income requirements for entitlement to pension 
benefits are not met, and entitlement to nonservice-connected 
disability pension is not authorized.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
April 2002 letter. 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In terms of any notification 
regarding downstream elements, because of the denial of the 
issues below, any such downstream elements are rendered moot; 
thus, the veteran is not prejudiced by the Board's 
consideration of the pending issues.
The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the April 
2002 letter when it generally advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claims.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records, VA medical records and all privately 
held medical records identified by the veteran.  Moreover, 
the RO has obtained evidence regarding exposure to ionizing 
radiation and herbicides.  The veteran has not indicated the 
presence of any other outstanding relevant records and has 
not requested VA's assistance in obtaining any other 
evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  A medical examination is not necessary to decide the 
claims on appeal because, as discussed in greater detail 
below, there is no indication that the disabilities 
associated with the present appeal are related to the 
veteran's period of service.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Peripheral Neuropathy

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006). 

The following diseases are deemed associated with herbicide 
exposure, under VA law:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  

The regulation specifically requires acute or subacute 
peripheral neuropathy, which is defined as "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of date of onset." 38 C.F.R. § 3.309(e), Note 2.  Also, 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(6)(ii).  Furthermore, the last day 
on which a veteran is presumed to have been exposed to an 
herbicide agent shall be the last date on which he served in 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain disabilities that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In 
addition, "radiogenic diseases" specified by regulation may 
be service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Nonservice Connected Pension Benefits

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  
38 C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  Social Security Administration (SSA) income is not 
specifically excluded under 38 C.F.R. § 3.272.  Such income 
is therefore included as countable income.  Medical expenses 
in excess of five percent of the maximum annual pension rate, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period to the 
extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii).

Recurring income, received or anticipated in equal amounts 
and at regular intervals such as weekly, monthly, quarterly 
and which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated. 38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3). The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12- 
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare, maintenance, VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits, reimbursement for casualty loss, profit 
from sale of property, joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner), and medical expenses in 
excess of five percent of the MAPR, which have been paid.

Effective December 1, 2002, the MAPR for a married veteran 
with a dependent spouse was $12,692.00. 68 Fed. Reg. 5342-45 
(Feb. 3, 2003). 

Analysis

Peripheral Neuropathy

The veteran is claiming presumptive service connection on two 
bases.  First, he claims that peripheral neuropathy should be 
presumptively service connected because of exposure to 
herbicides.  Second, he claims that peripheral neuropathy 
should be presumptively service connected because of exposure 
to ionizing radiation.  The veteran's military occupational 
specialty (MOS) was Atomic Demolition Munitions Specialist.  

Service connection for peripheral neuropathy cannot be 
established on a presumptive basis.  Shortly after the 
veteran filed his claims, the RO submitted a request to the 
National Personnel Records Center (NPRC) via the Personnel 
Information Exchange System (PIES), asking whether there were 
any records indicating that the veteran served in Vietnam.  
The NPRC responded through PIES that there was no record of 
the veteran having served in Vietnam.  The veteran's DD Form 
214 and DA Form 20 contain no indication of service in 
Vietnam.  Although peripheral neuropathy is one of the 
diseases subject to presumptive service connection due to 
exposure to herbicides, the veteran did not serve in Vietnam 
and thus may not be considered for service connection of 
peripheral neuropathy on a presumptive basis.  

Likewise, the Board notes that peripheral neuropathy is not a 
disease subject to presumptive service connection due to 
exposure to ionizing radiation under 3.309(d).  Further, 
there is no medical evidence attributing the veteran's 
neuropathy to service.  Finally, peripheral neuropathy is not 
a radiogenic disease as found in 38 C.F.R. § 3.311.  Thus, 
service connection on a presumptive basis due to exposure to 
ionizing radiation cannot be established.  

There is no evidence of a relationship between service and 
peripheral neuropathy.  The veteran's service medical records 
are silent with respect to complaints or treatment of 
peripheral neuropathy.  Notably, in a report of medical 
history dated in April 1965, the veteran stated that he 
worked near radioactive substances, but was not exposed 
thereto.  The record contains a PIES response from the NPRC 
that there are no records of exposure to radiation on the 
part of the veteran.  There is no medical evidence indicating 
a relationship between service and the veteran's peripheral 
neuropathy, but the veteran has submitted several internet 
articles suggesting a relationship between exposure to 
radiation and dioxin and peripheral neuropathy.  

Service connection for peripheral neuropathy is not warranted 
on a direct basis.  As mentioned, there is no indication that 
the veteran was exposed to herbicides in service and he did 
not serve in Vietnam.  Likewise, there is no indication that 
the veteran was exposed to ionizing radiation in service.  
Thus, the internet articles submitted by the veteran are 
irrelevant.  Even assuming, arguendo, that the veteran was 
exposed to herbicides and ionizing radiation, the Board would 
afford these articles little probative value because they do 
not address the specific facts of this case.  Otherwise, 
there is no competent medical evidence of record suggesting a 
link between the veteran's period of service and peripheral 
neuropathy and no indication of direct incurrence of 
peripheral neuropathy in service.  For these reasons, the 
preponderance of the evidence is against the claims and they 
must be denied.

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's assertion that peripheral 
neuropathy was incurred in service is not competent medical 
evidence.

Nonservice Connected Pension Benefits

The veteran's annual income exceeds the MAPR and he is thus 
not entitled to nonservice-connected pension benefits.  On 
his application for compensation and benefits, the veteran 
indicated that he was currently married with no dependents 
and had earned approximately $55,000.00 that year.  Since 
that time, there is no indication that the veteran's income 
has been reduced or that he has become unemployed.  The MAPR 
for a married veteran with a dependent spouse is $12,692.00 
and the veteran's income far exceeds that figure.  
Accordingly, entitlement to nonservice-connected pension 
benefits must be denied.  




ORDER

Entitlement to service connection for peripheral neuropathy 
of the right leg, to include as due to exposure to herbicides 
and ionizing radiation, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left leg, to include as due to exposure to herbicides 
and ionizing radiation, is denied.

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


